          Case 1:17-cv-02041-RJL Document 97 Filed 08/19/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN,              PETR     AVEN,     and
 GERMAN KHAN,

                Plaintiffs,
                                                           Civil Case No. 1:17-cv-2041-RJL
        v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                Defendants.


                       JOINT MOTION FOR EXTENSION OF TIME
                        TO RESPOND TO MOTIONS TO COMPEL

       Defendants Bean LLC and Glenn Simpson and Plaintiffs Mikhail Fridman, Petr Aven, and

German Khan respectfully request extensions of two weeks to respond to the other party’s Motion

to Compel, and of one week to file a reply in support of their Motion to Compel.

       On August 14, 2020, Defendants Bean LLC and Glenn Simpson filed a Motion to Compel

Plaintiffs’ Production of Their Documents (ECF 94). On August 14, 2020, Plaintiffs Mikhail

Fridman, Petr Aven, and German Khan filed a Motion to Compel Production of Documents

Withheld as Privileged by Defendants (ECF 95). Under the Local Rules, both parties have 14 days

to file an opposition brief to the other party’s Motion to Compel and 7 days to file a reply brief.

       Both parties seek additional time to adequately respond to other party’s filings. Therefore

they respectfully request an extension of 14 days to file opposition briefs to the Motions to Compel

(ECF 94 & 95) and an extension of 7 days to file reply briefs to the Motions to Compel.

Specifically, the briefing schedule requested is as follows:
          Case 1:17-cv-02041-RJL Document 97 Filed 08/19/20 Page 2 of 4




   •   Plaintiffs’ Opposition to Defendants’ Motion to Compel Plaintiffs’ Production of Their

       Documents (ECF 94) and Defendants’ Opposition to Plaintiffs’ Motion to Compel

       Production of Documents Withheld as Privileged by Defendants (ECF 95): due September

       11, 2020.

   •   Plaintiffs’ Reply in Support of Plaintiffs’ Motion to Compel Production of Documents

       Withheld as Privileged by Defendants (ECF 95) and Defendants’ Reply in Support of

       Defendants’ Motion to Compel Plaintiffs’ Production of Their Documents (ECF 94): due

       September 25, 2020.

These extensions, if granted, will not affect any scheduled deadlines in this case. Counsel for

Plaintiffs and Defendants have conferred regarding the relief requested in this motion and submit

this motion jointly. A Proposed Order is attached.

Dated: August 19, 2020                       Respectfully submitted by:


/s/ Joshua A. Levy                           /s/ Kim Sperduto

                                             Kim Sperduto (DC Bar No. 416127)
Joshua A. Levy (D.C. Bar No. 475108)         SPERDUTO THOMPSON & GASSLER PLC
Rachel M. Clattenburg                        1747 Pennsylvania Avenue NW, Suite 1250
(D.C. Bar No. 1018164)                       Washington, D.C. 20006
LEVY FIRESTONE MUSE LLP                      Tel: (202) 408-8900
1401 K St. NW, Suite 600                     Fax: (202) 408-8910
Washington, DC 20005                         ksperduto@stglawdc.com
Tel: (202) 845-3215
Fax: (202) 595-8253                              -and-
jal@cunninghamlevy.com
                                             Alan S. Lewis (#NY0252)
                                             CARTER LEDYARD & MILBURN LLP
                                             2 Wall Street
                                             New York, NY 10005
                                             Tel: (212) 732-3200
                                             Fax: (212) 732-3232
                                             lewis@clm.com



                                                2
         Case 1:17-cv-02041-RJL Document 97 Filed 08/19/20 Page 3 of 4




Counsel for Defendants              Counsel for Plaintiffs




                                       3
          Case 1:17-cv-02041-RJL Document 97 Filed 08/19/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 19, 2020, I filed the foregoing using CM-ECF which

serves a copy on all counsel of record.




                                             /s/ Kim Sperduto
                                             Kim Sperduto




                                            4
         Case 1:17-cv-02041-RJL Document 97-1 Filed 08/19/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                Plaintiffs,
         v.                                            No. 1:17-cv-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                Defendants.

                                    PROPOSED ORDER

        Upon consideration of the parties’ Joint Motion for Extension of Time to Respond to

Motions to Compel and mutual consent of counsel, the Court ORDERS that:

        The Joint Motion for Extension of Time to Respond to Motions to Compel is GRANTED;

and

        Plaintiffs’ Opposition to Defendants’ Motion to Compel Plaintiffs’ Production of Their

Documents (ECF 94) and Defendants’ Opposition to Plaintiffs’ Motion to Compel Production of

Documents Withheld as Privileged by Defendants (ECF 95) are due September 11, 2020; and

        Plaintiffs’ Reply in Support of Plaintiffs’ Motion to Compel Production of Documents

Withheld as Privileged by Defendants (ECF 95) and Defendants’ Reply in Support of Defendants’

Motion to Compel Plaintiffs’ Production of Their Documents (ECF 94) are due September 25,

2020.

               SO ORDERED.



Dated:____________                  __________________________________________
                                    RICHARD J. LEON
                                    United States District Judge
